            Case 1:19-cv-08292-LGS Document 17 Filed 10/22/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 TOY HELICOPTER SOLUTIONS LLC

                         Plaintiff,
 v.                                                 Case No. 1:19-cv-8292 -LGS

 THE ASHLEY COLLECTION, INC.,

                         Defendant.

  PLAINTIFF TOY HELICOPTER SOLUTIONS LLC’S ANSWER TO DEFENDANT
  THE ASHLEY COLLECTION, INC.’S ANSWER, AFFIRMATIVE DEFENSES, AND
                         COUNTERCLAIMS

       Plaintiff Toy Helicopter Solutions LLC (“THS” or “Plaintiff”) files this Answer to

Defendant The Ashley Collection, Inc.’s (“Defendant”) Answer, Affirmative Defenses, and

Counterclaims. All of Defendant’s affirmative defenses are denied. Any allegations or affirmative

defenses not expressly admitted herein are denied.

                                        COUNTERCLAIMS

       In response to Defendant’s counterclaims, THS states as follows:

                                           PARTIES

       1.       THS admits the allegations contained in paragraph 1.

       2.       THS admits the allegations contained in paragraph 2.

                                 JURISDICTION AND VENUE

       3.       THS admits the allegations contained in paragraph 3.

       4.       THS admits the allegations contained in paragraph 4.

                                      FACTUAL BACKGROUND

       5.       THS admits the allegations contained in paragraph 5.




                                                1
            Case 1:19-cv-08292-LGS Document 17 Filed 10/22/19 Page 2 of 3



       6.       THS admits that in its Complaint for Patent Infringement it asserts that Defendant

has infringed, and continues to infringe, the ʼ176 Patent by selling a toy helicopter. THS denies

all other allegations contained in paragraph 6.

                                    COUNT ONE
        Declaratory Judgment of Non-Infringement of the U.S. Patent No. RE47,176

       7.       THS incorporates by reference herein its responses to paragraphs 1-6.

       8.       THS admits the allegations contained in paragraph 8.

       9.       THS denies the allegations contained in paragraph 9.

       10.      THS denies the allegations contained in paragraph 10.

       11.      THS denies the allegations contained in paragraph 11.

                                     COUNT TWO
               Declaratory Judgment of Invalidity of U.S. Patent No. RE47,176

       12.      THS incorporates by reference herein its responses to paragraphs 1-11.

       13.      THS admits the allegations contained in paragraph 12.

       14.      THS admits that Defendant seeks a judicial declaration, but denies that such

declaration is appropriate or warranted. THS denies all other allegations contained in paragraph

13.

                                    PRAYER FOR RELIEF

       Responding to Defendant’s prayer for relief, THS denies that Defendant is entitled to any

relief and specifically denies all of the allegations contained in paragraphs a-f of its prayer for

relief against Plaintiff. WHEREFORE, Plaintiff denies that Defendant is entitled to any relief

whatsoever and Plaintiff requests the relief requested in its Complaint.




                                                  2
         Case 1:19-cv-08292-LGS Document 17 Filed 10/22/19 Page 3 of 3



DATED: October 22, 2019                    By:     /s/ Timothy E. Grochocinski
                                                   Timothy E. Grochocinski (pro hac vice)
                                                   Illinois Bar No. 6295055
                                                   tim@nbafirm.com
                                                   Joseph P. Oldaker (pro hac vice)
                                                   Illinois Bar No. 6295319
                                                   joseph@nbafirm.com
                                                   NELSON BUMGARDNER ALBRITTON, P.C.
                                                   15020 S. Ravinia Ave., Suite 29
                                                   Orland Park, Illinois 60462
                                                   P. 708-675-1975

                                                   Gregory O. Koerner
                                                   KOERNER & ASSOCIATES LLC
                                                   233 Broadway, Suite 2208
                                                   New York, New York 10279
                                                   P. 212-461-4377
                                                   gokoerner@gmail.com

                                                   COUNSEL FOR PLAINTIFF
                                                   TOY HELICOPTER SOLUTIONS LLC



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 22, 2019 a true and correct copy of the
foregoing was served on all counsel of record via the Court’s CM/ECF system.

                                                   /s/ Timothy E. Grochocinski




                                              3
